Corrected ORDER
This matter having been duly presented to the Court on the motion of respondent, PAUL J. FORSMAN, formerly of PATERSON, who was admitted to the bar of this State in 1979, for transfer to disability inactive status pursuant to Rule 1:20-12 and for the deferral of all ethics proceedings pending against him pursuant to Rule l:20-12(e);
And the Office of Attorney Ethics having interposed no objection to respondent’s transfer to disability inactive status pursuant to Rule 1:20-12 and having opposed the deferral of ethics proceedings;
And good cause appearing;
It is ORDERED that the motion is granted in part and denied in part: the motion is granted to the extent that it seeks respondent’s transfer to disability inactive status pursuant to Rule 1:20-12, and denied to the extent that it seeks deferral of pending ethics proceedings pursuant to Rule l:20-12(e); and it is further
ORDERED that PAUL M. FORSMAN be transferred to disability inactive status pursuant to Rule 1:20-12, effective immediately, and until the further Order of the Court; and it is further
ORDERED that PAUL M. FORSMAN is hereby restrained and enjoined from practicing law during the period he remains on disability inactive status; and it further
ORDERED that PAUL M. FORSMAN comply with Rule 1:20-20 governing incapacitated attorneys; and it is further
ORDERED that the record in this matter be made a permanent part of respondent’s file as an attorney at law of this State.